 

Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is entered into as of June 13, 2005, to be effective
as of the closing of the transactions contemplated by Section 1B of the
Contribution Agreement (as defined below) (the “Effective Date”), by and between
AMF Bowling Products, LLC, a Virginia limited liability company (the “Company”),
and John Walker (“Executive”). For purposes of this Agreement, “Contribution
Agreement” means that certain Contribution Agreement, dated as of the date
hereof, by and among Products (as defined below), the Company and Qubica Lux,
S.à.r.l., a société à responsabilité limitée organized under the laws of
Luxembourg.

 

WHEREAS, the Company wishes to employ Executive and Executive wishes to accept
employment with the Company on the terms set forth herein.

 

WHEREAS, the Company operates its businesses worldwide.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in paragraph 4 hereof (the “Employment Period”).

 

2. Position and Duties.

 

(a) During the Employment Period, Executive shall render such executive and
managerial services to the Company, its Subsidiaries and the Subsidiaries of
QubicaAMF Worldwide S.à.r.l., a société à responsabilité limitée organized under
the laws of Luxembourg (“Products” ) as the board of managers of Products (the
“Board”) may from time to time direct without any additional compensation or
benefits other than as provided herein. The Subsidiaries of Products (which
include the Company and its Subsidiaries) are referred to collectively herein as
the “Qubica/AMF Companies.” During the Employment Period, Executive shall serve
as the Chief Executive Officer of the Company and shall have the normal duties,
responsibilities, functions and authority of such position (including full
profit and loss responsibility for the operations of the Qubica/AMF Companies),
subject to the power of the Board to expand or limit such duties,
responsibilities, functions and authority and to override actions of officers of
the Company.

 

(b) During the Employment Period, Executive shall report to the Board and shall
devote his best efforts and his full business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of Products and the Qubica/AMF
Companies. Executive shall perform his duties, responsibilities



--------------------------------------------------------------------------------

and functions to Products and the Qubica/AMF Companies hereunder to the best of
his abilities in a diligent, trustworthy, businesslike and efficient manner.

 

(c) For purposes of this Agreement, “Subsidiaries” shall mean, with respect to
any Person, any corporation, limited liability company, partnership,
association, or business entity of which (i) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a limited liability company, partnership, association, or
other business entity (other than a corporation), a majority of partnership or
other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of the Person
or a combination thereof. For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a limited liability company,
partnership, association, or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association, or other business entity. For
purposes hereof, “Person” shall mean an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, or a governmental
entity or any department, agency, or political subdivision thereof.

 

3. Compensation and Benefits.

 

(a) During the Employment Period, Executive’s base salary shall be $265,000 per
annum or such higher rate as the Board may determine from time to time (as
adjusted from time to time based on annual review by the Board, the “Base
Salary”), which salary shall be payable by the Company in regular installments
in accordance with the Company’s general payroll practices. In addition, during
the Employment Period, Executive shall be entitled to participate in Products’
incentive equity program and to receive employee benefits consistent with other
senior management of the Company and which are substantially similar to, and no
less favorable, in the aggregate than such benefits received by Executive as of
immediately prior to the Effective Date as a Tier I Manager under the AMF Senior
Manager Benefit Program, including, but not limited to, health, dental, life,
disability and paid vacation, in each case as determined by the Board.

 

(b) During the Employment Period, the Company shall reimburse Executive for all
reasonable expenses incurred by him in the course of performing his duties and
responsibilities under this Agreement which are consistent with the Company’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to the Company’s requirements with respect to
reporting and documentation of such expenses.

 

(c) In addition to the Base Salary, Executive shall be eligible to receive a
bonus each year based upon annual targets set by the Board in its discretion
which targets shall take into account Products’ and the Qubica/AMF Companies’
EBITDA and other performance goals, including, without limitation, sales growth,
product development, key executive recruitment, implementation of customer
service standards and debt retirement; provided that with respect to

 

- 2 -



--------------------------------------------------------------------------------

the first year for which Executive is eligible for a bonus, such bonus shall be
paid on a pro rata basis based upon that portion of the year that remained after
the Effective Date. Executive’s target bonus each year shall be not less than
50% of his Base Salary then in effect (the “Target Salary Percentage”), but
Executive shall be eligible to earn up to 100% of his Base Salary then in effect
for results exceeding performance targets.

 

Bonuses are earned as of the last day of each calendar year (the “Determination
Date”) and shall be paid promptly after delivery of the Company’s audited
financial statements for the year in which the bonus is earned. Notwithstanding
the foregoing, if Executive dies, becomes Disabled (as defined below) or is
terminated without Cause or resigns for Good Reason after the end of a calendar
year but prior to Executive receiving the bonus payment earned in the calendar
year prior to such event, Executive (or Executive’s estate) shall be entitled to
any such bonus payment. In addition, if Executive dies, becomes Disabled or is
terminated without Cause or resigns for Good Reason, then the determination of
whether Exeuctive has earned a bonus for the calendar year in which such event
occurs shall be determined (i) as if the last day of the month immediately
preceding the month in which such event occurs is the Determination Date (i.e.,
comparing the actual financial results of Products and the Qubica/AMF Companies
for such short period to the budgeted financial results of Products and the
Qubica/AMF Companies for such short period) and (ii) applying a pro rata portion
of the Target Salary Percentage based upon the portion of such calendar year
that has elapsed prior to such deemed Determination Date.

 

(d) Products and the Qubica/AMF Companies shall be entitled to deduct or
withhold from any amounts owing from Products or any of the Qubica/AMF Companies
to Executive any federal, state, local or foreign withholding taxes, excise
taxes, or employment taxes (“Taxes”) imposed with respect to Executive’s
compensation or other payments from Products or any of the Qubica/AMF Companies,
including, without limitation, wages, bonuses, dividends, the receipt or
exercise of stock options and/or the receipt or vesting of restricted stock. In
the event Products or any Qubica/AMF Company does not make such deductions or
withholdings, Executive shall indemnify Products and the Qubica/AMF Companies
for any amounts paid with respect to any such Taxes, together with any interest,
penalties and related expenses thereto.

 

(e) For purposes of this Agreement, “EBITDA” shall mean earnings before
interest, taxes, depreciation and amortization, determined in accordance with
United States generally accepted accounting principles consistently applied.

 

4. Term.

 

(a) The Employment Period shall continue until the earlier of (i) Executive’s
resignation (whether with or without Good Reason), death or Disability, and
(ii) the date upon which Executive’s employment is terminated by the Company
(whether for or without Cause) (the “Termination Date”). Except as otherwise
provided herein, any termination of the Employment Period by the Company shall
be effective as specified in a written notice from the Company to Executive. For
the purposes of this Agreement, “Disability” or “Disabled” means Executive’s
inability to perform his duties hereunder (as determined by the Board) for any
period of 180 consecutive days and Executive’s return to his duties for periods
of 15 days or less shall not interrupt such 180 day period.

 

- 3 -



--------------------------------------------------------------------------------

(b) If the Employment Period is terminated by the Company without Cause pursuant
to Section 4(a)(ii) or by resignation of Executive for Good Reason, Executive
shall be entitled to receive (i) his Base Salary through the date of
termination; (ii) any accrued but unused vacation; (iii) any unreimbursed
expenses incurred in accordance with the Company’s policies for business
expenses; (iv) any bonus earned by Executive through the date of termination as
determined in accordance with the provisions of Section 3(c); and (v) an amount
equal to 100% of his annual Base Salary at the time of termination, such amount
to be paid in substantially equal monthly installments over a period of twelve
(12) months from the date of such termination, if and only if Executive has
executed and delivered to the Company the General Release substantially in form
and substance as set forth in Exhibit A attached hereto and only so long as
Executive has not breached the provisions of Sections 5, 6, and 7 hereof, and
Executive shall not be entitled to any other salary, compensation or benefits
after termination of the Employment Period.

 

(c) If the Employment Period is terminated by the Company for Cause, by
resignation of Executive without Good Reason, by Executive’s death or Disability
in accordance with Section 4(a)(i) above, Executive shall only be entitled to
receive his Base Salary through the date of termination plus any (i) accrued but
unused vacation and (ii) unreimbursed expenses incurred in accordance with the
Company’s policies for business expenses, and Executive shall not be entitled to
any other salary, compensation or benefits from the Company thereafter.

 

(d) Except as otherwise expressly provided herein, all of Executive’s rights to
salary, bonuses, fringe benefits and other compensation hereunder which accrue
or become payable after the termination or expiration of the Employment Period
shall cease upon such termination or expiration, other than those expressly
required under applicable law (such as COBRA). The Company may offset any
amounts that Executive owes to Products or the Qubica/AMF Companies against any
amounts that the Company owes to Executive hereunder.

 

(e) For purposes of this Agreement, “Cause” shall mean (i) the conviction of a
felony or a crime involving moral turpitude, (ii) the commission of any other
substantial act or omission involving dishonesty, disloyalty or fraud with
respect to Products or any of the Qubica/AMF Companies or any of their customers
or suppliers, (iii) intentional conduct outside of the performance of
Executive’s normal duties having the effect of bringing any of Products or the
Qubica/AMF Companies into substantial public disgrace or disrepute,
(iv) substantial and repeated failure to perform duties as reasonably directed
by the Board, (v) any act or omission aiding or abetting a competitor, supplier
or customer of any of the Qubica/AMF Companies to the material disadvantage or
detriment of any of the Qubica/AMF Companies, (vi) breach of fiduciary duty,
gross negligence or willful misconduct with respect to Products or any of the
Qubica/AMF Companies, (vii) a material failure to observe policies or standards
approved by the Board regarding employment practices, nondiscrimination and
sexual harassment as the Board may address in writing from time to time or
(vii) any other material breach of this Agreement.

 

(f) For purposes of this Agreement, “Good Reason” shall mean if Executive
resigns from employment with the Company and its Subsidiaries prior to the end
of the Employment Period as a result of one or more of the following reasons, in
each case without Executive’s consent: (i) a change in Executive’s status,
title, position or reporting responsibilities which represents a demotion from
his status, title, position, duties or reporting responsibilities as

 

- 4 -



--------------------------------------------------------------------------------

in effect immediately prior thereto or (ii) a reduction in Executive’s salary as
of the Effective Date. Notwithstanding the foregoing, in the case of clause
(i) above, Executive must give written notice to the Company of his objection to
such act within 30 days of the occurrence of the change and such act shall not
be deemed to constitute Good Reason if it is of such a nature that substantially
all detriment otherwise resulting to Executive can by cured by appropriate
action which the Company causes to be taken within 30 days following written
notice from Executive.

 

5. Confidential Information.

 

(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data obtained by him during the course of his
employment with the Company concerning the business and affairs of Products, the
Qubica/AMF Companies and their respective Affiliates, in each case whether prior
to or after the date hereof, are the property of Products, the Qubica/AMF
Companies and such Affiliates, including, but not limited to, information
concerning (i) product formulas and processes, technology, data, methods,
know-how, techniques, samples, trade secrets and business, price, finance,
marketing, supplier, customer and other information; and (ii) acquisition
opportunities in or reasonably related to Products’ or the Qubica/AMF Companies’
business or industry of which Executive becomes aware during such employment
(collectively, “Confidential Information”). Therefore, Executive agrees that he
will hold the Confidential Information in strictest confidence and will not
disclose to any person or use for his own account or for the account of any
other person or entity any of the Confidential Information without the Board’s
written consent, unless and to the extent that the aforementioned matters become
generally known to, and available for use by, the public other than as a result
of Executive’s acts or omissions to act. Executive agrees to deliver to the
Company at the termination or expiration of the Employment Period, or at any
other time the Company may request in writing, all memoranda, notes, plans,
records, reports and other documents (and copies thereof) relating to the
business of Products, the Qubica/AMF Companies and their respective Affiliates
(including, without limitation, all acquisition prospects, lists and contact
information) which he may then possess or have under his control. For purposes
of this Agreement, “Affiliate” shall mean with respect to any Person, any Person
that controls, is controlled by or is under common control with such Person or
an Affiliate of such Person.

 

(b) Third Party Information. Executive understands that Products, the Qubica/AMF
Companies and their respective Affiliates will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the part of Products, the Qubica/AMF Companies and such Affiliates to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During the Employment Period and thereafter, and without in
any way limiting the provisions of Section 1(a) above, Executive will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than personnel of Products, the Qubica/AMF Companies or their respective
Affiliates or agents who need to know such information in connection with their
work for Products, the Qubica/AMF Companies or their respective Affiliates or
agents) or use, except in connection with his work for Products, the Qubica/AMF
Companies or their respective Affiliates, Third Party Information unless
expressly authorized by a member of the Board in writing.

 

- 5 -



--------------------------------------------------------------------------------

(c) Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, patent applications, patents, copyrights and mask
works (whether or not including any confidential information), trademarks,
service marks and trade names, and all registrations or applications related to
any of the foregoing, all other proprietary information, observations and data
and all similar or related information, observations and data (whether or not
patentable) that relate to Products’, the Qubica/AMF Companies’ or any of their
respective Affiliates’ actual or anticipated business, research and development,
or then-existing products or services and that were conceived, developed,
contributed to, made, or reduced to practice by Executive (either solely or
jointly with others) while employed by Products, the Qubica/AMF Companies or any
of their respective Affiliates, whether prior to or after the date hereof
(including any of the foregoing that constitutes any proprietary information or
records) (all of the foregoing collectively, “Work Product”), belong to
Products, the Qubica/AMF Companies or such Affiliate, respectively, and
Executive hereby assigns, and agrees to assign, all of the above Work Product to
Products, such Qubica/AMF Company or to such Affiliate. Any copyrightable or
other written work prepared in whole or in part by Executive in the course of
his past, present or future work for any of the foregoing entities (“Work of
Authorship”) shall be deemed a “work made for hire” under the copyright laws,
and Products, such Qubica/AMF Company or such Affiliate shall own all rights
therein. To the extent that any Work of Authorship is not a “work made for
hire,” Executive hereby assigns and agrees to assign to Products, such
Qubica/AMF Company or such Affiliate all right, title, and interest, including
without limitation, copyright in and to such Work of Authorship. Executive shall
promptly disclose such Work Product and Works of Authorship to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm Products’, such Qubica/AMF
Company’s or such Affiliate’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).

 

6. Noncompetition; Non-Solicitation. Executive acknowledges that in the course
of his employment with the Company he has and will continue to become familiar
with the Company’s, Products’ and the Qubica/AMF Companies’ trade secrets and
with other confidential information concerning Products or the Qubica/AMF
Companies and that his services will be of special, unique and extraordinary
value to the Company, and that he may have developed, or may develop, for the
Company Work Product and Works of Authorship of special, unique and
extraordinary value to the Company. Therefore, Executive agrees that:

 

(a) Noncompetition. During the Employment Period and for a period of two years
thereafter, Executive shall not, within the United States, Italy, Canada, the
United Kingdom, Australia and any other state or territory in which the
Qubica/AMF Companies conduct, or are actively planning to conduct, business at
the time of the Termination Date, or within the one-year period prior to the
Termination Date conducted or actively planned to conduct business, directly or
indirectly, as a principal or for Executive’s own account or solely or jointly
with others, or as a stockholder in any corporation or joint stock association,
own, manage, control, participate in, consult with, render services for, or in
any manner engage in any business that designs, manufacturers, services,
markets, sells, distributes or delivers bowling-relating products and machines;
provided, however, that with respect to entities other than Products and the
Qubica/AMF Companies, Executive may own, directly or indirectly, solely as an
investment, publicly traded securities of any entity if Executive (i) is not a
controlling person

 

- 6 -



--------------------------------------------------------------------------------

with respect to such entity and (ii) does not, directly or indirectly, own two
percent (2%) or more of any class of the securities of such entity.

 

(b) Nonsolicitation. During the Employment Period and for a period of two years
thereafter, Executive shall not directly or indirectly through another entity
(i) induce or attempt to induce an employee of any of the Qubica/AMF Companies
or any of their Affiliates (including, without limitation, all executive-level
employees, corporate officers, independent contractors and consultants) (each
such employee, a “Restricted Employee”) to leave the employ of such Qubica/AMF
Company, or in any way interfere with the relationship between any Qubica/AMF
Company and any Restricted Employee, (ii) hire any person who was a Restricted
Employee of any of the Qubica/AMF Companies within a one hundred and eighty
(180) days prior to the time such Person was hired by Executive, (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
any of the Qubica/AMF Companies to cease doing business with the Qubica/AMF
Companies or in any other way interfere with the relationship between any such
customer, supplier, licensee or business relation and any of the Qubica/AMF
Companies or (iv) directly or indirectly acquire or attempt to acquire an
interest in any business relating to the business of Products or any of the
Qubica/AMF Companies and with which Products or any of the Qubica/AMF Companies
has entertained discussions or has requested and received information relating
to the acquisition of such business by Products or any Qubica/AMF Company in the
two (2) year period immediately preceding the end of the Employment Period.

 

(c) Enforcement. If, at the time of enforcement of Section 5 or this Section 6,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to Confidential Information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without proving
any actual damages or posting a bond or other security).

 

(d) Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 6 are in consideration of: (i) employment with the Company; and
(ii) additional good and valuable consideration as set forth in this Agreement.
In addition, Executive agrees and acknowledges that the restrictions contained
in Section 5 and this Section 6 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive agrees and acknowledges that the
potential harm to Products and the Qubica/AMF Companies of the non-enforcement
of Section 5 and this Section 6 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise. Executive acknowledges that he has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon him by this Agreement, and is in full accord as to their
necessity for the reasonable and proper protection of the Confidential
Information, the

 

- 7 -



--------------------------------------------------------------------------------

Third Party Information, Work Product, Works of Authorship. Executive expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area.

 

7. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to,
or bound by, any employment agreement or similar undertaking, noncompete
agreement or confidentiality agreement with any other person or entity and
(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that he
has consulted with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein.

 

8. Survival. Sections 5 through 18 shall survive and continue in full force
indefinitely, except where a specific time of expiration or termination is
specified with respect a particular right or obligation therein, notwithstanding
the expiration or termination of the Employment Period.

 

9. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, sent via facsimile, sent by first class
mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the Company or Executive at the
addresses set forth below. Notices will be deemed to have been given hereunder
when delivered personally, three business days after deposit in the U.S. mail
and one business day after deposit with a reputable overnight courier service:

 

Notices to Executive:

 

John Walker

5 Gamebird Ct.

Manakin Sabot, VA 23103

 

Notices to the Company:

 

AMF Bowling Worldwide, Inc.

8100 AMF Drive

Mechanicsville, VA

Facsimile: (804) 559-6249

Attn: General Counsel

 

- 8 -



--------------------------------------------------------------------------------

With Copies to:

 

Code Hennessy & Simmons LLC

10 South Wacker Drive

Suite 3175

Chicago, IL 60606

Telecopy No.: (312) 876-3854

Attn: Thomas J. Formolo

          Doug Knoch

 

and

 

Kirkland & Ellis

200 East Randolph Drive

Chicago, Illinois 60601

Telecopy No.: (312) 861-2200

Attn: Kevin R. Evanich, P.C.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

11. Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

12. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

14. Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

 

- 9 -



--------------------------------------------------------------------------------

15. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.

 

16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

17. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

18. Insurance. The Company, at its discretion, may apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered available. Executive agrees to cooperate in
any medical or other examination, supply any information, and to execute and
deliver any applications or other instruments in writing as may be reasonably
necessary to obtain and constitute such insurance. Executive hereby represents
that he has no reason to believe that his life is not insurable at rates now
prevailing for healthy men of his age.

 

*     *     *     *     *

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

AMF BOWLING PRODUCTS, LLC By:   /s/    CHRISTOPHER F. CAESAR        

Its:

  Chief Financial Officer

/s/     JOHN B. WALKER          John Walker



--------------------------------------------------------------------------------

 

Exhibit A

 

GENERAL RELEASE

 

1. I, John Walker, in consideration of and subject to the performance by AMF
Bowling Products, LLC, a Virginia limited liability company (together with its
subsidiaries, the “Company”), of its material obligations under the Employment
Agreement, dated as of June 13, 2005 (the “Agreement”), do hereby release and
forever discharge as of the date hereof the Company, QubicaAMF Worldwide
S.à.r.l., a société à responsabilité limitée organized under the laws of
Luxembourg (the parent of the Company) and all present and former directors,
officers, agents, representatives, employees, successors and assigns of the
Company and QubicaAMF Worldwide S.à.r.l. and their direct or indirect
subsidiaries, parents and related entities (collectively, the “Released
Parties”) to the extent provided below.

 

2. I understand that any payments or benefits paid or granted to me under
Section 4(b) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 4(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. I also acknowledge and
represent that I have received all payments and benefits that I am entitled to
receive (as of the date hereof) by virtue of any employment by the Company.

 

3. Except as provided in paragraph 4 below, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
of this General Release) and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, may have, which arise out of or
are connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

 

- 12 -



--------------------------------------------------------------------------------

4. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

5. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

 

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

 

9. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

- 13 -



--------------------------------------------------------------------------------

11. I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory, or judicial proceeding. I
understand and agree that my cooperation may include, but not be limited to,
making myself available to the Company upon reasonable notice for interviews and
factual investigations; appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will reimburse me solely for
reasonable travel expenses, including lodging and meals, upon my submission of
receipts.

 

12. I agree not to disparage the Company, its past and present investors,
officers, directors or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

 

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a) I HAVE READ IT CAREFULLY;

 

(b) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

- 14 -



--------------------------------------------------------------------------------

(d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

(e) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON                                          ,
                 TO CONSIDER IT AND THE CHANGES MADE SINCE THE
                                         ,                  VERSION OF THIS
RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

(f) THE CHANGES TO THE AGREEMENT SINCE                                 
        ,                  EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

(g) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

(h) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(i) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

         

DATE:                         ,                 

                 John Walker

 

- 15 -